Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-15-00316-CV

                    IN THE INTEREST OF A.R.R. and N.R.R., Children

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01141
                         Honorable Richard Garcia, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because she qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED August 5, 2015.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice